UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 7, 2006*
                            Decided December 8, 2006

                                      Before

                      Hon. MICHAEL S. KANNE, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge

                      Hon. DIANE S. SYKES, Circuit Judge


No. 06-1928

DENNIS MOORE,                            Appeal from the United States District
    Plaintiff-Appellant,                 Court for the Northern District of Illinois,
                                         Eastern Division
                 v.
                                         No. 02 C 2079
CINGULAR WIRELESS CORP.,
    Defendant-Appellee.                  Paul E. Plunkett,
                                         Judge.

                                    ORDER

      Dennis Moore sued Cingular Wireless Corporation (“Cingular”), his former
employer, alleging race discrimination and retaliation in violation of Title VII, 42
U.S.C. § 2000e et seq. and 42 U.S.C. § 1981. The district court granted summary
judgment for Cingular in September 2004 and denied Moore’s first motion for relief
from judgment under Federal Rule of Civil Procedure 60(b) in November 2005.
Moore filed a second Rule 60(b) motion in November 2005, which the district court


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1928                                                                     Page 2

denied in March 2006. Moore filed a notice of appeal, but a motions panel of this
court concluded that it was untimely as to the underlying order on summary
judgment and limited the appeal to review of the March 2006 order denying Moore’s
second motion for relief from judgment. Because Moore has not satisfied any of the
grounds for relief under Rule 60(b), we affirm the denial of his motion.

       Despite the motion panel’s limitation on the scope of his appeal, Moore’s
appellate papers address his case as if the summary judgment ruling were under
review. It is not. His first 60(b) motion was filed within ten days of the entry of
summary judgment, so it tolled the time for appeal only until that motion was ruled
on. See Borrero v. City of Chicago, 456 F.3d 698, 700-01 (7th Cir. 2006) (only the
first within-ten-day, post-judgment motion tolls the time to appeal the underlying
judgment); Andrews v. E.I. DuPont DeNemours & Co., 447 F.3d 510, 515 (7th Cir.
2006). The order denying Moore’s first post-judgment motion was entered on
November 8, 2005, and Moore had thirty days after that to appeal. He missed the
deadline by almost four months, so only the denial of his second Rule 60(b) motion
is properly before us.

       We review the denial of a Rule 60(b) motion for an abuse of discretion and
rarely disturb a district court’s decision on such a motion. See Harrington v. City of
Chicago, 433 F.3d 542, 546 (7th Cir. 2006); Karraker v. Rent-A-Center, Inc., 411
F.3d 831, 837 (7th Cir. 2005).

       The district court did not abuse its discretion in denying Moore’s motion.
Moore’s 60(b) motion primarily attacked the district court’s legal reasoning in
granting summary judgment, but such arguments should be raised on direct appeal,
not in a Rule 60(b) motion. See Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7th
Cir. 2000) (“The ground for setting aside a judgment under Rule 60(b) must be
something that could not have been used to obtain a reversal by means of a direct
appeal.”); Russell v. Delco Remy Div. of Gen. Motors Corp., 51 F.3d 746, 749 (7th
Cir. 1995) (“Rule 60(b) . . . is not an appropriate vehicle for addressing simple legal
error; otherwise, a party could circumvent the ordinary time limitation for filing a
notice of appeal.”).

       Moore also pointed to “new” evidence—specifically, his statement of facts and
supporting affidavits in opposition to summary judgment that the district court did
not previously consider because they were untimely. The district court, “out of an
abundance of caution,” reviewed these materials and noted that they had “no effect
on the outcome of the litigation.” We cannot say the district court abused its
discretion in reaching this conclusion because it had no obligation to review Moore’s
materials in the first place. Evidence is not “new” for Rule 60(b) purposes if it was
available before entry of the judgment, as was Moore’s evidence in this case. See
Harris v. Owens-Corning Fiberglas Corp., 102 F.3d 1429, 1433-34 & 1434 n.3 (7th
No. 06-1928                                                                   Page 3

Cir. 1996). Moreover, motions to reopen based on allegedly “new” evidence cannot
be brought more than a year after entry of the underlying judgment. See Fed. R.
Civ. P. 60(b)(2); Arrieta v. Battaglia, 461 F.3d 861, 864 (7th Cir. 2006). Moore’s
second 60(b) motion was filed in November 2005—more than a year after the court
granted summary judgment for Cingular in September 2004.

       Finally, Moore’s second Rule 60(b) motion reiterated the argument he made
in his first motion for relief from judgment—that his attorney’s failure to timely
submit statements of facts in opposition to summary judgment amounted to
excusable neglect. But, as the district court correctly pointed out in denying
Moore’s first Rule 60(b) response, attorney inattentiveness to litigation is not
excusable. See Easley v. Kirmsee, 382 F.3d 693, 698 (7th Cir. 2004); see also
McCormick v. City of Chicago, 230 F.3d 319, 327 (7th Cir. 2000) (“[N]either
ignorance nor carelessness on the part of the litigant or his attorney provide
grounds for relief under Rule 60(b)(1).”); United States v. 8136 S. Dobson St., 125
F.3d 1076, 1084 (7th Cir. 1997) (“[A] client is bound by his chosen agent’s deeds,
whether it be negligence, gross negligence, or even wilful conduct.”).

                                                                        AFFIRMED.